Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 5/9/22 which has been entered. Claims 1, 8, and 15 have been amended. Claims 6, 13, and 18 have been cancelled. No Claims have been added. Claims 1-5, 7-12, 14-17, and 19 are still pending in this application, with Claims 1, 8, and 15 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AppsAPK Document “Ear Spy” in view of Wong US Publication No. 20070149164.

                Referring to claim 1, AppsAPK teaches a mobile communication device operable to communicate with a wireless audio earphone including a first audio earpiece and a second audio earpiece (“Ear Spy amplifies sound coming through your phone microphone straight to your earphones”;“Motorola HT820 Headset”), the mobile communication device comprising: a microphone (“phone microphone”); a touch screen (“phone”; Figs. Show screen shots of touch screen); a wireless communication circuit; and a processor coupled to the microphone, the touch screen, and the wireless communication circuit, wherein the processor is configured to: control the wireless communication circuit to establish a wireless connection with the wireless audio earphone (“With some bluetooth headsets, you can eavesdrop from the next room (tested with the Motorola HT820 Headset). Ear Spy amplifies sound coming through your phone microphone straight to your earphones.”), display a user interface on the touch screen to receive a user input (Figs. Show user interface; “To fine-tune the incoming signal, use the graphic audio equalizer.”), obtain the user input for setting the microphone of the mobile communication device as a remote microphone (“Click on the center button, and you can hear the world around you.”), and while the microphone of the mobile communication device is set as the remote microphone, obtain sound information via the microphone of the mobile communication device, obtain audio data based on the obtained sound information and control information and control the wireless communication circuit to transmit the audio data to the wireless audio earphone so that the wireless audio earphone outputs a sound corresponding to a remote location where the mobile communication device is placed, based on the sound information (“With some bluetooth headsets, you can eavesdrop from the next room (tested with the Motorola HT820 Headset). Ear Spy amplifies sound coming through your phone microphone straight to your earphones.”).
                However, Apps APK does not teach data compression, but Wong teaches compress the audio data including the sound information and the control information, and control the wireless communications circuit to transmit the compressed audio data to the audio earphone so that the decompresses the audio data, separates the sound information from the audio data, and outputs a sound (para 0015: “files reach device 103 through its antenna 107, which could be in or out of physical view to the user. Device 103 then employs a decoder 105 to decode the signal in accordance with the protocols, algorithms and/or specifications (collectively "protocols") defined by the network carrier… decoder 105 is also configured with the ability to recognize one or more compression protocols, such as MP3 and as a part or in addition to its decoding function, to decompress the downloaded file in accordance with one or more of such protocols. Once decompressed, typically the wireless device is ready to display the audio content through its speaker 111 or to provide the audio signal to external ear phone(s)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compress data, as taught in Wong, in the device of AppsAPK because it reduces transmission time and communication bandwidth.
                Referring to claim 2, AppsAPK teaches the processor is further configured to transmit the audio data using Bluetooth wireless communication (“With some bluetooth headsets, you can eavesdrop from the next room”).
                Referring to claim 3, AppsAPK teaches the audio data is transmitted to the wireless audio earphone, the processor is further configured to display a graphical user interface indicating that the sound obtained by the microphone of the mobile communication device is being output by the wireless audio earphone (Fig. on right shows visual of output sound on right side of the figure).
                Referring to claim 4, AppsAPK teaches in addition to transmitting the audio data to the wireless audio earphone, the processor is further configured to record the audio data, corresponding to the sound received via the microphone (“ability to record what you hear to mp3 format”).
                Referring to claim 8, AppsAPK teaches a method for operating a mobile communication device as a remote microphone (“Ear Spy amplifies sound coming through your phone microphone straight to your earphones”), the method comprising: establishing, by a wireless communication circuit of the mobile communication device, a wireless connection with a wireless audio earphone including a first audio earpiece and a second audio earpiece (“With some bluetooth headsets, you can eavesdrop from the next room (tested with the Motorola HT820 Headset). Ear Spy amplifies sound coming through your phone microphone straight to your earphones.”), displaying, on a touch screen of the mobile communication device, a user interface to receive a user input, obtaining the user input for setting the microphone of the mobile communication device as the remote microphone (Figs. Show user interface; “To fine-tune the incoming signal, use the graphic audio equalizer.”; “Click on the center button, and you can hear the world around you.”), and while the microphone of the mobile communication device is set as the remote microphone, obtaining sound information via the microphone of the mobile communications device, obtaining audio data based on the obtained sound information and control information, and transmitting audio data to the wireless audio earphone, so that the wireless audio earphone outputs a sound corresponding to a remote location where the mobile communication device is place, based on the sound information (“With some bluetooth headsets, you can eavesdrop from the next room (tested with the Motorola HT820 Headset). Ear Spy amplifies sound coming through your phone microphone straight to your earphones.”).
                However, Apps APK does not teach data compression, but Wong teaches compressing the audio data including the sound information and the control information, and transmitting the compressed audio data to the earphone so that the decompresses the audio data, separates the sound information from the audio data, and outputs a sound (para 0015: “files reach device 103 through its antenna 107, which could be in or out of physical view to the user. Device 103 then employs a decoder 105 to decode the signal in accordance with the protocols, algorithms and/or specifications (collectively "protocols") defined by the network carrier… decoder 105 is also configured with the ability to recognize one or more compression protocols, such as MP3 and as a part or in addition to its decoding function, to decompress the downloaded file in accordance with one or more of such protocols. Once decompressed, typically the wireless device is ready to display the audio content through its speaker 111 or to provide the audio signal to external ear phone(s)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compress data, as taught in Wong, in the method of AppsAPK because it reduces transmission time and communication bandwidth.
                Referring to claim 9, AppsAPK teaches transmitting the audio data comprises transmitting the audio data using Bluetooth wireless communication (“With some bluetooth headsets, you can eavesdrop from the next room”).
                Referring to claim 10, AppsAPK teaches while the audio data is transmitted to the wireless audio earphone, displaying a graphical user interface indicating that the sound obtained by the microphone of the mobile communication device is being output by the wireless audio earphone (Fig. on right shows visual of output sound on right side of the figure).
                Referring to claim 11, AppsAPK teaches in addition to transmitting the audio data to the wireless audio earphone, recording the audio data, corresponding to the sound received via the microphone (“ability to record what you hear to mp3 format”).
                Referring to claim 15, AppsAPK teaches a mobile system comprising: a mobile communication device (“phone”); and a wireless audio earphone including a first audio earpiece and a second audio earpiece (“ bluetooth headsets…(tested with the Motorola HT820 Headset)”), wherein the mobile communication device is configured to: establish a wireless connection with the wireless audio earphone (“With some bluetooth headsets, you can eavesdrop from the next room (tested with the Motorola HT820 Headset). Ear Spy amplifies sound coming through your phone microphone straight to your earphones.”), display a user interface on a touch screen of the mobile communication device to receive a user input (Figs. Show user interface; “To fine-tune the incoming signal, use the graphic audio equalizer.”; “Click on the center button, and you can hear the world around you.”), obtain the user input for setting the microphone of the mobile communication device as a remote microphone (“Click on the center button, and you can hear the world around you.”), and while the microphone of the mobile communication device is set as the remote microphone, obtain sound information via the microphone of the mobile communication device, obtain audio data based on the obtained sound information and control information and transmit the audio data to the wireless audio earphone, wherein the wireless audio earphone is configured to: establish the wireless connection with the mobile communication device, receive the audio data from the mobile communication device, and output a sound corresponding to a remote location where the mobile communication device is placed using the sound information (“With some bluetooth headsets, you can eavesdrop from the next room (tested with the Motorola HT820 Headset). Ear Spy amplifies sound coming through your phone microphone straight to your earphones.”). 
                However, Apps APK does not teach data compression, but Wong teaches compress the audio data including the sound information and the control information, and transmit the compressed audio data to the earphone, decompress the audio data, separate the sound information from the audio data, output a sound (para 0015: “files reach device 103 through its antenna 107, which could be in or out of physical view to the user. Device 103 then employs a decoder 105 to decode the signal in accordance with the protocols, algorithms and/or specifications (collectively "protocols") defined by the network carrier… decoder 105 is also configured with the ability to recognize one or more compression protocols, such as MP3 and as a part or in addition to its decoding function, to decompress the downloaded file in accordance with one or more of such protocols. Once decompressed, typically the wireless device is ready to display the audio content through its speaker 111 or to provide the audio signal to external ear phone(s)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compress data, as taught in Wong, in the system of AppsAPK because it reduces transmission time and communication bandwidth.
                Referring to claim 16, AppsAPK teaches the mobile communication device is further configured to: while the audio data is transmitted to the wireless audio earphone, display a graphical user interface indicating that the sound obtained by the microphone of the mobile communication device is being output by the wireless audio earphone (Fig. on right shows visual of output sound on right side of the figure).
                Referring to claim 17, AppsAPK teaches in addition to transmitting the audio data to the wireless audio earphone, record the audio data, corresponding to the sound received via the microphone (“ability to record what you hear to mp3 format”).


Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AppsAPK and Wong as applied to claims 1 and 8 above, and further in view of Watson et al. US Publication No. 20160360350.

                Referring to claim 5, AppsAPK and Wong do not determine if earpieces are worn, however, Watson et al. teaches the processor is further configured to: determine that the first audio earpiece is worn and the second audio earpiece is not worn by a user, and control the wireless communication circuit to transmit the audio data, corresponding to the sound obtained via the microphone, to the first audio earpiece (para 0057). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to send audio when an earpiece is detected as worn, as taught in Watson et al., in the device of AppsAPK and Wong because it ensures audio is sent to an ear for output in cases where only one earpiece is worn and the earpieces work in a primary/secondary configuration.
                Referring to claim 12, AppsAPK and Wong do not determine if earpieces are worn, however, Watson et al. teaches determining that the first audio earpiece is worn and the second audio earpiece is not worn by a user, and transmitting the audio data, corresponding to the sound obtained via the microphone, to the first audio earpiece (para 0057). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to send audio when an earpiece is detected as worn, as taught in Watson et al., in the method of AppsAPK and Wong because it ensures audio is sent to an ear for output in cases where only one earpiece is worn and the earpieces work in a primary/secondary configuration.

Claims 7, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AppsAPK and Wong as applied to claims 1, 8, and 15 above, and further in view Lee US Publication No. 20050070225.

                Referring to claim 7, AppsAPK and Wong do not teach showing info about the wireless connection per se, but Lee teaches the processor is further configured to display information about the wireless connection on the touch screen (paras 0012, 0033). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to display connection info, as taught in Lee, in the device of AppsAPK and Wong because it informs the user when the phone and earphones are connected. Further, it allows the user to test out how far the phone and earphones may be apart, and still be able to communicate.
                Referring to claim 14, AppsAPK and Wong do not teach showing info about the wireless connection per se, but Lee teaches displaying information about the wireless connection on the touch screen (paras 0012, 0033). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to display connection info, as taught in Lee, in the method of AppsAPK and Wong because it informs the user when the phone and earphones are connected. Further, it allows the user to test out how far the phone and earphones may be apart, and still be able to communicate.
                Referring to claim 19, AppsAPK and Wong do not teach showing info about the wireless connection per se, but Lee teaches display information about the wireless connection on the touch screen (paras 0012, 0033). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to display connection info, as taught in Lee, in the system of AppsAPK and Wong because it informs the user when the phone and earphones are connected. Further, it allows the user to test out how far the phone and earphones may be apart, and still be able to communicate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 and their respective dependents have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652